DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           COURTNEY ZIELER,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D18-3408

                              [July 31, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Lawrence M. Mirman, Judge; L.T. Case No.
432014CF000380A.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña,
Assistant Attorney General, West Palm Beach, for appellee.

KUNTZ, J.

   The defendant appeals the circuit court’s nunc pro tunc order
adjudicating him competent to proceed at the time of trial. We dismiss the
appeal for lack of jurisdiction.

   In the defendant’s prior appeal, this Court reversed and remanded,
stating:

      We therefore reverse and remand the case to the trial court.
      If the evidence at the time of trial indicates that the defendant
      was competent at the time, then the trial court may make that
      determination nunc pro tunc and reimpose the conviction and
      sentence. Silver[ v. State], 193 So. 3d [991, 994 (Fla. 4th DCA
      2016)]. If not, the trial court must adjudicate the defendant’s
      current competency. Id. Should the trial court determine he
      is competent, it must conduct a new trial. Id.

Zieler v. State (Zieler I), 220 So. 3d 1190, 1191 (Fla. 4th DCA 2017). 1

    On remand, the circuit court held a hearing to determine whether it
could make a nunc pro tunc competency determination. After the hearing,
the court entered an order finding the defendant competent at the time of
trial. The court’s order concluded by stating: “At this time, the defendant
is to be returned to the Department of Corrections to continue to serve his
sentence.”

   The defendant appeals the court’s nunc pro tunc competency
determination. But the circuit court did not reimpose the original
conviction and sentence as this Court mandated in Zieler I, and an order
determining competency is not independently reviewable. See, e.g.,
Pamphile v. State, 260 So. 3d 1185, 1185-86 (Fla. 1st DCA 2018). Until
the circuit court reimposes the original conviction and sentence, this Court
lacks appellate jurisdiction to review the circuit court’s nunc pro tunc
competency determination.

   As a result, we dismiss the appeal with instructions that the circuit
court reimpose the original conviction and sentence. See Zieler I, 220 So.
3d at 1191. The defendant need not be present when the court completes
the ministerial task of reimposing the sentence. See Naugle v. State, 244
So. 3d 1127, 1128 (Fla. 4th DCA 2018).

    Dismissed.

LEVINE, C.J., and BOATWRIGHT, JOE, Associate Judge, concur.

                            *         *         *

    Not final until disposition of timely filed motion for rehearing.




1We issued Zieler I before our en banc opinion in Machin v. State, 267 So. 3d
1098 (Fla. 4th DCA 2019) (en banc). For this case, we proceed in accordance
with the mandate of Zieler I.

                                      2